Citation Nr: 1135674	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cardiomyopathy with dizziness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This claim had been previously denied by a June 2004 rating decision.  The Veteran did not perfect an appeal, and that decision became final.  The Veteran next sought to reopen this claim in June 2007.  The July 2007 rating decision denied the petition to reopen, finding that new and material evidence had not been submitted to justify reopening the claim.  The Veteran subsequently perfected an appeal to the Board.

In November 2009, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In April 2010, the Board requested an etiology opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2010).  This opinion was obtained and has been associated with the claims file.  

In a September 2010 decision, the Board found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for cardiomyopathy with dizziness, and his claim was remanded to the Appeals Management Center (AMC) for readjudication at the Veteran's request following his submission of new evidence.  This claim was denied on the merits in an April 2011 supplemental statement of the case, and it has been returned to the Board for further adjudication.

The record reflects that the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

Cardiomyopathy with dizziness is etiologically related to an in-service bacterial infection.


CONCLUSION OF LAW

The criteria for service connection for cardiomyopathy with dizziness are met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he developed cardiomyopathy as a result of an in-service bacterial infection of the right thigh.  Both the in-service bacterial infection and the current cardiomyopathy diagnosis are clear from the record.  

Service treatment records reflect the Veteran was hospitalized with an abscess, which was described as a non-fluctuant, four-centimeter area of erythema and swelling, on the right lateral thigh in August 1971.  The Veteran was treated with hot saline soaks and penicillin, and the culture grew staph aureus sensitive to penicillin, coagulase positive staph aureus.  The abscess drained and gradually improved, and the Veteran was discharged three days later with penicillin and told to return to the outpatient clinic for follow-up.  The Veteran's service treatment records do not indicate that the Veteran experienced any subsequent right thigh symptomatology.

Post-service medical records from as early as October 2002 reflect that the Veteran sought treatment for possible cardiomyopathy.  One such record notes an impression of ischemic/idiopathic dilated cardiomyopathy.

The only remaining question is whether there is a link between the Veteran's cardiomyopathy and the in-service abscess.  While there are several VA and private medical opinions of record that address this question, only two of the opinions are of sufficiently probative value to warrant further consideration.  

The first of these opinions is a March 2008 VA examination report.  Following a discussion of the Veteran's medical records and interview and physical examination of the Veteran, the examiner opined that it was less likely as not that the cardiomyopathy and dizziness were due to the right thigh abscess in service.  In rendering this opinion, the examiner noted that the Veteran's history indicates the right thigh abscess he had in service was an isolated incident that resolved completely with treatment.  The examiner noted that there were no further indications of continued sequelae from the abscess itself or from systemic infection, and that there were no indications of any symptomatology related to the right thigh abscess at all.  The examiner noted that private medical records from 2002 indicate the Veteran had normal left ventricular size and ejection fraction.  However, cardiac studies from less than one year later indicated there was a dilated left ventricle with reduced ejection fraction, which indicated to the examiner that the condition causing the cardiomyopathy occurred sometime between October 2002 and August 2003.  (Private medical records reflect that the Veteran presented with cardiomegaly and symptoms of congestive heart failure in August 2003.)  The examiner also noted that the cardiac work-up indicated significant coronary artery disease so as to require a bypass graft of three vessels.

The examiner noted that ischemic heart disease is a well-known cause of cardiomyopathy and that a November 2003 private treatment record indicates he had ischemic dilated cardiomyopathy.  The examiner further noted that, although a bacterial infection may cause cardiac dysfunction in the form of a bacterial carditis when systemic, it does not cause ongoing infection for 32 years.  The examiner noted there were no indications the bacterial infection was systemic in 1971 and there was no evidence of damage to the heart prior to 2002, as the October 2002 echocardiogram showed no evidence of left ventricular damage or dysfunction.  The examiner further noted that the echocardiogram showed no evidence of significant valvular dysfunction.

The other probative opinion of record is a May 2011 private opinion that also notes review of the Veteran's medical records and interview and examination of the Veteran.  This examiner notes the same in-service history as described above and then states that, since the onset of that infection, he has had intermittent small pustules develop, especially on the right lateral upper calf, right thigh, right buttock and occasionally the right upper arm, left arm and left leg.  They will be present for a few weeks and then gradually decline.  The examiner then described the medical evidence from 2002 and 2003, including the results of an October 2002 modified Adenosine nuclear stress test.

In rendering an opinion on causation, the examiner noted that the abscess on the Veteran's right leg went up into his thigh and right groin.  The abscess grew out staph aureus and the Veteran was treated with penicillin.  The examiner then noted the following:

Unfortunately, staph very characteristically will stay in the body quiescent and then will seed throughout the body causing intermittent pustules and small abscesses that many times do not need treatment.  The normal human mechanism in the body walls in the abscess and keeps it local.  However, once staph is in the body, the body continues to make antibodies in an immune response to the abscesses.  This immune response, more likely than not, caused the cardiomyopathy.

The Board finds both of the above opinions to be highly probative to the matter at hand.  Both conclusions were based on review of the record, interview and examination of the Veteran, and the examiners' own medical expertise.  There is no evidence that either examiner does not have the appropriate medical credentials or expertise to render the requested opinion.  Given the foregoing, the Board finds that both the March 2008 VA examination report and the May 2011 private medical opinion are adequate and probative for the purposes of adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the March 2008 opinion is based, in part, on the premise that the Veteran did not experience any sequelae from the abscess or the underlying bacterial infection, while the May 2011 opinion is partially based on the premise that the Veteran has developed periodic pustules on the right lower extremity.  The Board notes that there is no medical evidence either confirming or refuting either factual predicate.  The Board notes, however, that the Veteran, while a lay person, is competent to state that he has periodically developed pustules on his right lower extremity ever since his in-service bacterial infection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board also finds the Veteran's assertions credible.

Given the foregoing, the Board finds the evidence to be, at the very least, in equipoise.  Service connection for cardiomyopathy with dizziness is warranted.  See 38 C.F.R. § 3.102.


ORDER

Service connection for cardiomyopathy with dizziness is granted.




____________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


